The opinion of the court was delivered by
Beasley, C. J.
I agree with the views as to the merits of this case expressed in the opinion of the chancellor, and think that the decree, to that extent, should be affirmed, and the mortgage in question should be held valid.
But the decree, as it would seem, from inadvertence, goes beyond the relief indicated in the opinion, in the respect of im*532posing on Mrs. Miller and her general estate the deficiency that may arise on the sale of the mortgaged premises. Mrs. Miller was the surety of her husband in that transaction, and she could not, therefore, assume any personal obligation. The decree in that particular must be set aside and modified. As the appellants, if they had called the attention of the chancellor to this excess in this decree, could have had it properly restricted, and as they omitted to do so, they are not entitled to costs in that court.